EXHIBIT 10.15

Loan No. 10061253

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of the 13th
day of June, 2012, by TNP SRT PORTFOLIO II, LLC, a Delaware limited liability
company, having an address at 1900 Main Street, Suite 700, Irvine, California
92614 (“Borrower”) and TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation,
having an address at 1900 Main Street, Suite 700, Irvine, California 92614
(“Strategic”; Borrower and Strategic hereinafter referred to, individually and
collectively, as the context may require, as “Indemnitor”), in favor of KEYBANK
NATIONAL ASSOCIATION, a national banking association, having an address at 11501
Outlook, Suite 300, Overland Park, Kansas 66211 (together with its successors
and assigns, “Indemnitee”) and the other Indemnified Parties.

RECITALS:

A. Borrower is the owner of the Property (as defined in the Loan Agreement
(defined below)).

B. Indemnitee is prepared to make a loan (the “Loan”) to Borrower in the
principal amount of $26,000,000.00 pursuant to a Loan Agreement of even date
herewith between Indemnitee and Borrower (as the same may hereafter be amended,
restated, replaced, supplemented, renewed, extended or otherwise modified from
time to time, the “Loan Agreement”), which Loan shall be evidenced by that
certain Promissory Note of even date herewith given by Borrower in favor of
Indemnitee (as the same may hereafter be amended, restated, replaced,
supplemented, renewed, extended or otherwise modified from time to time, the
“Note”) and secured by, among other things, one or more mortgages/deeds of
trust, assignments of leases and rents and security agreements, dated as of the
date hereof (as the same may hereafter be amended, restated, replaced,
supplemented, renewed, extended or otherwise modified from time to time,
individually and collectively, the “Security Instrument”). Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Loan Agreement.

C. Indemnitee is unwilling to make the Loan unless Indemnitor agrees to provide
the indemnification, representations, warranties, covenants and other matters
described in this Agreement for the benefit of the Indemnified Parties.

D. Indemnitor is entering into this Agreement to induce Indemnitee to make the
Loan.



--------------------------------------------------------------------------------

AGREEMENT:

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby agrees for the benefit of the Indemnified Parties as follows:

1. Indemnification. Indemnitor covenants and agrees, at its sole cost and
expense, to protect, defend, indemnify, release and hold the Indemnified Parties
harmless for, from and against any and all Losses (defined below) imposed upon
or incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any presence of any Hazardous Substances in, on, above, or under
the Property (or any portion thereof); (b) any past, present or threatened
Release of Hazardous Substances in, on, above, under or from the Property (or
any portion thereof); (c) any activity by Indemnitor, any Person affiliated with
Indemnitor, and any tenant or other user of the Property (or any portion
thereof) in connection with any actual, proposed or threatened use, treatment,
storage, holding, existence, disposition or other Release, generation,
production, manufacturing, processing, refining, control, management, abatement,
removal, handling, transfer or transportation to or from the Property (or any
portion thereof) of any Hazardous Substances at any time located in, under, on
or above the Property (or any portion thereof); (d) any activity by Indemnitor,
any Person affiliated with Indemnitor, and any tenant or other user of the
Property (or any portion thereof) in connection with any actual or proposed
Remediation of any Hazardous Substances at any time located in, under, on or
above the Property (or any portion thereof), whether or not such Remediation is
voluntary or pursuant to court or administrative order, including any removal,
remedial or corrective action; (e) any past, present or threatened
non-compliance or violations of any Environmental Laws (or permits issued
pursuant to any Environmental Law) in connection with the Property (or any
portion thereof) or operations thereon, including any failure by Indemnitor, any
Person affiliated with Indemnitor, and any tenant or other user of the Property
(or any portion thereof) to comply with any order of any Governmental Authority
in connection with any Environmental Laws; (f) the imposition, recording or
filing or the threatened imposition, recording or filing of any Environmental
Lien encumbering the Property (or any portion thereof); (g) any administrative
processes or proceedings or judicial proceedings in any way connected with any
matter addressed in this Agreement; (h) any past, present or threatened injury
to, destruction of or loss of natural resources in any way connected with the
Property (or any portion thereof), including costs to investigate and assess
such injury, destruction or loss; (i) any acts of Indemnitor, any Person
affiliated with Indemnitor, and any tenant or other user of the Property (or any
portion thereof) in arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Substances at
any facility or incineration vessel containing such or similar Hazardous
Substances; (j) any acts of Indemnitor, any Person affiliated with any
Indemnitor, and any tenant or other user of the Property (or any portion
thereof) in accepting any Hazardous Substances for transport to disposal or
treatment facilities, incineration vessels or sites from which there is a
Release, or a threatened Release of any Hazardous Substance which causes the
incurrence of costs for Remediation; (k) any personal injury, wrongful death, or
Property (or any portion thereof) or other damage arising under any statutory or
common law or tort law theory, including damages assessed for private or public
nuisance or for the conducting of an abnormally dangerous activity on or near
the Property (or any portion thereof); and (l) any misrepresentation or
inaccuracy in any representation or warranty or material breach or failure to
perform any covenants or other obligations pursuant to this Agreement, the Loan
Agreement or the Security Instrument.

2. Duty to Defend and Attorneys and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitor shall defend same (if requested by
any Indemnified Party, in the name of the Indemnified Party) by attorneys and
other professionals

 

2



--------------------------------------------------------------------------------

approved by the Indemnified Parties. Notwithstanding the foregoing, any
Indemnified Parties may, in their sole and absolute discretion, engage their own
attorneys and other professionals to defend or assist them, and, at the option
of such Indemnified Parties, their attorneys shall control the resolution of any
claim or proceeding, providing that no compromise or settlement shall be entered
without Indemnitor’s consent, which consent shall not be unreasonably withheld.
Upon demand, Indemnitor shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

3. Definitions. Capitalized terms used herein and not specifically defined
herein shall have the respective meanings ascribed to such terms in the Loan
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including strict liabilities),
obligations, debts, diminutions in value, fines, penalties, charges, costs of
Remediation (whether or not performed voluntarily), amounts paid in settlement,
foreseeable and unforeseeable consequential damages, litigation costs,
attorneys’ fees, engineers’ fees, environmental consultants’ fees, and
investigation costs (including costs for sampling, testing and analysis of soil,
water, air, building materials, and other materials and substances whether
solid, liquid or gas), of whatever kind or nature, and whether or not incurred
in connection with any judicial or administrative proceedings, actions, claims,
suits, judgments or awards.

4. Unimpaired Liability. The liability of Indemnitor under this Agreement shall
in no way be limited or impaired by, and Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Note, the Loan Agreement, the Security Instrument or any other Loan Document to
or with Indemnitee by Indemnitor or any Person who succeeds Indemnitor or any
Person as owner of the Property (or any portion thereof). In addition, the
liability of Indemnitor under this Agreement shall in no way be limited or
impaired by (i) any extensions of time for performance required by the Note, the
Loan Agreement, the Security Instrument or any of the other Loan Documents,
(ii) any sale or transfer of all or part of the Property, (iii) except as
provided herein, any exculpatory provision in the Note, the Loan Agreement, the
Security Instrument, or any of the other Loan Documents limiting Indemnitee’s
recourse to the Property or to any other security for the Note, or limiting
Indemnitee’s rights to a deficiency judgment against Indemnitor, (iv) the
accuracy or inaccuracy of the representations and warranties made by Indemnitor
under the Note, the Loan Agreement, the Security Instrument or any of the other
Loan Documents or herein, (v) the release of Indemnitor or any other Person from
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the other Loan Documents by operation of law,
Indemnitee’s voluntary act, or otherwise, (vi) the release or substitution in
whole or in part of any security for the Loan, or (vii) Indemnitee’s failure to
record the Security Instrument or file any UCC financing statements (or
Indemnitee’s improper recording or filing of any thereof) or to otherwise
perfect, protect, secure or insure any security interest or lien given as
security for the Loan; and, in any such case, whether with or without notice to
Indemnitor and with or without consideration.

 

3



--------------------------------------------------------------------------------

5. Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitor without first resorting to or exhausting any security or collateral
or without first having recourse to the Note, the Loan Agreement, the Security
Instrument, or any other Loan Documents or any of the Property, through
foreclosure proceedings or otherwise, provided, however, that nothing herein
shall inhibit or prevent Indemnitee from suing on the Note, foreclosing, or
exercising any power of sale under, the Security Instrument, or exercising any
other rights and remedies thereunder. This Agreement is not collateral or
security for the Debt, unless Indemnitee expressly elects in writing to make
this Agreement additional collateral or security for the Debt, which Indemnitee
is entitled to do in its discretion. It is not necessary for an Event of Default
to have occurred for the Indemnified Parties to exercise their rights pursuant
to this Agreement. Notwithstanding any provision of the Loan Agreement, the
obligations pursuant to this Agreement are exceptions to any non-recourse or
exculpation provision of the Loan Agreement; Indemnitor is fully and personally
liable for such obligations, and such liability is not limited to the original
or amortized principal balance of the Loan or the value of the Property.

6. Survival. The obligations and liabilities of Indemnitor under this Agreement
shall fully survive indefinitely notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of any power of sale,
or delivery of a deed in lieu of foreclosure of the Security Instrument.
Notwithstanding the provisions of this Agreement to the contrary, the
liabilities and obligations of Indemnitor hereunder shall not apply to the
extent that Indemnitor can prove that such liabilities and obligations arose
solely from Hazardous Substances that: (a) were not present on or a threat to
the Property (or any portion thereof) prior to the date that Indemnitee or its
nominee acquired title to the Property (or any portion thereof), whether by
foreclosure, exercise of power of sale or otherwise and (b) were not the result
of any act or negligence of Indemnitor or any of Indemnitor’s affiliates, agents
or contractors.

7. Interest. Any amounts payable to any Indemnified Parties under this Agreement
shall become immediately due and payable on demand and, if not paid within
thirty (30) days of such demand therefor, shall bear interest at the lesser of
(a) the Default Rate or (b) the maximum interest rate which Indemnitor may by
law pay or the Indemnified Parties may charge and collect, from the date payment
was due, provided that the foregoing shall be subject to the provisions of
Section 10 of the Note.

8. Waivers. (a) Indemnitor hereby waives (i) any right or claim of right to
cause a marshaling of Indemnitor’s assets or to cause Indemnitee or other
Indemnified Parties to proceed against any of the security for the Loan before
proceeding under this Agreement against Indemnitor; (ii) and relinquishes all
rights and remedies accorded by applicable law to indemnitors or guarantors,
except any rights of subrogation which Indemnitor may have, provided that the
indemnity provided for hereunder shall neither be contingent upon the existence
of any such rights of subrogation nor subject to any claims or defenses
whatsoever which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including any claim that such subrogation
rights were abrogated by any acts of Indemnitee or other Indemnified Parties;
(iii) the right to assert a counterclaim, other than a

 

4



--------------------------------------------------------------------------------

mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or other Indemnified Parties; (iv) notice of acceptance
hereof and of any action taken or omitted in reliance hereon; (v) presentment
for payment, demand of payment, protest or notice of nonpayment or failure to
perform or observe, or other proof, or notice or demand; and (vi) all homestead
exemption rights against the obligations hereunder and the benefits of any
statutes of limitations or repose. Notwithstanding anything to the contrary
contained herein, Indemnitor hereby agrees to postpone the exercise of any
rights of subrogation with respect to any collateral securing the Loan until the
Loan shall have been paid in full.

(b) Indemnitor hereby waives, to the fullest extent permitted by law, the right
to trial by jury in any action, proceeding or counterclaim, whether in contract,
tort or otherwise, relating to this agreement or the other loan documents or any
acts or omissions of any indemnified parties in connection therewith.

9. Subrogation. Indemnitor shall take any and all reasonable actions, including
institution of legal action against third parties, necessary or appropriate to
obtain reimbursement, payment or compensation from such Person responsible for
the presence of any Hazardous Substances at, in, on, under or near the Property
(or any portion thereof) or otherwise obligated by law to bear the cost. The
Indemnified Parties shall be and hereby are subrogated to all of Indemnitor’s
rights now or hereafter in such claims.

10. Indemnitor’s Representations and Warranties. Indemnitor represents and
warrants that:

(a) if Indemnitor is a corporation, a limited liability company, a trust or
partnership, it has the full corporate/ limited liability company/ partnership/
trust power and authority to execute and deliver this Agreement and to perform
its obligations hereunder; the execution, delivery and performance of this
Agreement by Indemnitor has been duly and validly authorized; and all requisite
corporate/ limited liability company/ partnership/ trust action has been taken
by Indemnitor to make this Agreement valid and binding upon Indemnitor,
enforceable in accordance with its terms;

(b) if Indemnitor is a corporation, a limited liability company, a trust or
partnership, its execution of, and compliance with, this Agreement is in the
ordinary course of business of Indemnitor and will not result in the breach of
any term or provision of the charter, by-laws, partnership, operating or trust
agreement, or other governing instrument of Indemnitor or result in the breach
of any term or provision of, or conflict with or constitute a default under, or
result in the acceleration of any obligation under, any agreement, indenture or
loan or credit agreement or other instrument to which Indemnitor or the Property
(or any portion thereof) is subject, or result in the violation of any law,
rule, regulation, order, judgment or decree to which Indemnitor or the Property
(or any portion thereof) is subject;

(c) to the best of Indemnitor’s knowledge, there is no action, suit, proceeding
or investigation pending or threatened against it which, either in any one
instance or in the aggregate, may result in any material adverse change in the
business, operations, financial condition, properties or assets of Indemnitor,
or in any material impairment of the right or ability of Indemnitor to carry on
its business substantially as now conducted, or in any material liability

 

5



--------------------------------------------------------------------------------

on the part of Indemnitor, or which would draw into question the validity of
this Agreement or of any action taken or to be taken in connection with the
obligations of Indemnitor contemplated herein, or which would be likely to
impair materially the ability of Indemnitor to perform under the terms of this
Agreement;

(d) it does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement;

(e) to the best of Indemnitor’s knowledge, no approval, authorization, order,
license or consent of, or registration or filing with, any governmental
authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and

(f) this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof.

11. No Waiver. No delay by any Indemnified Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.

12. Notice of Legal Actions. Each party hereto shall, within five (5) business
days of receipt thereof, give written notice to the other party hereto of
(i) any notice, advice or other communication from any Governmental Authority or
any source whatsoever with respect to Hazardous Substances on, from or affecting
the Property (or any portion thereof), and (ii) any legal action brought against
such party or related to the Property (or any portion thereof), with respect to
which Indemnitor may have liability under this Agreement. Such notice shall
comply with the provisions of Section 16 hereof.

13. Examination of Books and Records. At reasonable times and upon reasonable
notice, the Indemnified Parties and their accountants shall have the right to
examine the records, books, management and other papers of Indemnitor pertaining
to its financial condition or the income, expenses and operation of the
Property, at the Property or at the office regularly maintained by Indemnitor
where the books and records are located. The Indemnified Parties and their
accountants shall have the right to make copies and extracts from the foregoing
records and other papers.

14. Taxes. Indemnitor has filed all federal, state, county, municipal, and city
income and other tax returns required to have been filed by it and has paid all
taxes and related liabilities which have become due pursuant to such returns or
pursuant to any assessments received by it. Indemnitor has no knowledge of any
basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.

 

6



--------------------------------------------------------------------------------

15. Notices. All notices or other written communications hereunder shall be made
in accordance with Section 10.6 of the Loan Agreement. Notices to Indemnitor
shall be addressed as follows:

 

  c/o Thompson National Properties, LLC   1900 Main Street, Suite 700   Irvine,
California 92614   Attention: Ido Dotan   Facsimile No.: (949) 271-4915 With a
copy to:   Kaplan Voekler Cunningham & Frank PLC   7 East 2nd Street   Richmond,
Virginia 23218-2470   Attention: Thomas Voekler   Facsimile No.: (804) 525-1794

16. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

17. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Indemnitor or any Indemnified Party,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.

18. Headings, Etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

19. Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person referred to may require. Without limiting
the effect of specific references in any provision of this Agreement, the term
“Indemnitor” shall be deemed to refer to each and every Person comprising an
Indemnitor from time to time, as the sense of a particular provision may
require, and to include the heirs, executors, administrators, legal
representatives, successors and assigns of Indemnitor, all of whom shall be
bound by the provisions of this Agreement, provided that no obligation of
Indemnitor may be assigned except with the written consent of Indemnitee. Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns. This Agreement shall inure to the benefit of the Indemnified Parties
and their respective successors and assigns forever.

20. Release of Liability. Any one or more parties liable upon or in respect of
this Agreement may be released without affecting the liability of any party not
so released.

21. Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the Note,
the Security Instrument, the Loan Agreement or the other Loan Documents or would
otherwise have at law or in equity.

 

7



--------------------------------------------------------------------------------

22. Inapplicable Provisions. If any term, condition or covenant of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.

23. Governing Law.

(a) LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE PROCEEDS OF THE LOAN
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK (“GOVERNING
STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (“ACTION”) MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH ACTION, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY ACTION.
BORROWER DOES HEREBY DESIGNATE AND APPOINT:

RICHARD L. YELLEN & ASSOCIATES, LLP

111 BROADWAY, 11TH FLOOR

NEW YORK, NEW YORK 10006

PH (212) 404-6988

FX (212) 404-7857

 

8



--------------------------------------------------------------------------------

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH ACTION IN THE STATE OF
NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS
OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.

24. Miscellaneous. (a) Wherever pursuant to this Agreement (i) Indemnitee
exercises any right given to it to approve or disapprove, (ii) any arrangement
or term is to be satisfactory to Indemnitee, or (iii) any other decision or
determination is to be made by Indemnitee, the decision of Indemnitee to approve
or disapprove, all decisions that arrangements or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Indemnitee,
shall be in the sole and absolute discretion of Indemnitee and shall be final
and conclusive, except as may be otherwise expressly and specifically provided
herein.

(b) Wherever pursuant to this Agreement it is provided that Indemnitor pay any
costs and expenses, such costs and expenses shall include legal fees and
disbursements of Indemnitee, whether retained firms, the reimbursements for the
expenses of the in-house staff or otherwise.

(c) If Indemnitor consists of more than one person or party, the obligations and
liabilities of each such person or party hereunder shall be joint and several.

(d) The following rules of construction shall be applicable for all purposes of
this Agreement and all documents or instruments supplemental hereto, unless the
context otherwise clearly requires:

 

  (i) The terms “include,” “including” and similar terms shall be construed as
if followed by the phrase “without being limited to”;

 

  (ii) the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”;

 

9



--------------------------------------------------------------------------------

  (iii) the words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms
in this Agreement refer to this Agreement as a whole and not to any particular
provision or section of this Agreement;

 

  (iv) an Event of Default shall “continue” or be “continuing” until such Event
of Default has been waived in writing by Lender;

 

  (v) no inference in favor of or against any party shall be drawn from the fact
that such party has drafted any portion hereof or any other Loan Document;

 

  (vi) any capitalized term used herein that is defined in any other Loan
Document and not otherwise defined herein shall have the same meaning when used
in this Agreement; and

 

  (vii) references herein to “the Property or any portion thereof” and words of
similar import shall be deemed to refer, as applicable, to any portion of the
Property taken as a whole (including any Individual Property) and any portion of
any Individual Property.

25. State Specific Provisions. In the event of any inconsistencies between the
other terms and conditions of this Agreement and this Section 25, the terms and
conditions of this Section 25 shall control and be binding.

25.1 Additional Waivers. Without limiting the generality, scope or meaning of
any of the foregoing or any other provision of this Agreement, to the extent it
is determined that California law is applicable to this Agreement:

(a) Strategic hereby waives any and all benefits and defenses under California
Civil Code Section 2810 and agrees that by doing so Strategic shall be liable
even if Borrower had no liability at the time of execution of the Note, the
Security Instrument or any other Loan Document or thereafter ceases to be
liable. Strategic hereby waives any and all benefits and defenses under
California Civil Code Section 2809 and agrees that by doing so Strategic’s
liability may be larger in amount and more burdensome than that of Borrower.
Strategic waives all rights to require Lender to pursue any other remedy it may
have against Borrower, or any member of Borrower, including any and all benefits
under California Civil Code Section 2845, 2849 and 2850. Strategic further
waives any rights, defenses and benefits that may be derived from Sections 2787
to 2855, inclusive, of the California Civil Code or comparable provisions of the
laws of any other jurisdiction and further waives all other suretyship defenses
Strategic would otherwise have under the laws of California or any other
jurisdiction.

(b) Upon a default by Borrower, Lender in its sole discretion, without prior
notice to or consent of Strategic, may elect to (A) foreclose either judicially
or nonjudicially against any real or personal property security it may hold for
the Loan, (B) accept a transfer of any such security in lieu of foreclosure,
(C) compromise or adjust the Loan or any part of it or make any other

 

10



--------------------------------------------------------------------------------

accommodation with Borrower or (D) exercise any other remedy against Borrower or
any security. No such action by Lender shall release or limit the liability of
Strategic, who shall remain liable under this Agreement after the action, even
if the effect of the action is to deprive Strategic of any subrogation rights,
rights of indemnity, or other rights to collect reimbursement from Borrower for
any sums paid to Lender, whether contractual or arising by operation of law or
otherwise. Strategic expressly agrees that under no circumstances shall it be
deemed to have any right, title, interest or claim in or to any real or personal
property to be held by Lender or any third party after any foreclosure or
transfer in lieu of foreclosure of any security for the Loan.

(c) Regardless of whether Strategic may have made any payments to Lender,
Strategic hereby waives (A) all rights of subrogation, indemnification,
contribution and any other rights to collect reimbursement from Borrower or any
other party for any sums paid to Lender, whether contractual or arising by
operation of law (including the United States Bankruptcy Code or any successor
or similar statute) or otherwise, (B) all rights to enforce any remedy that
Lender may have against Borrower and (C) all rights to participate in any
security now or later to be held by Lender for the Loan. The waivers given in
this subsection (C) shall be effective until the Loan has been paid and
performed in full.

(d) Strategic waives all rights and defenses arising out of an election of
remedies by Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guarantied obligation, has destroyed
Strategic’s rights of subrogation and reimbursement against Borrower by
operation of Section 580d of the California Code of Civil Procedure or
otherwise. Strategic further waives any right to a fair value hearing under
California Code of Civil Procedure Section 580a, or any other similar law, to
determine the size of any deficiency owing (for which Strategic would be liable
hereunder) following a non-judicial foreclosure sale.

(e) Without limiting the foregoing or anything else contained in this Agreement,
Strategic waives all rights and defenses that Strategic may have because the
Loan is secured by real property. This means, among other things:

(i) that Lender may collect from Strategic without first foreclosing on any real
or personal property collateral pledged by Borrower; and

(ii) if Lender forecloses on any real property collateral pledged by Borrower:
(x) the amount of the Loan may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and (y) Lender may collect from Strategic even if Lender,
by foreclosing on the real property collateral, has destroyed any right
Strategic may have to collect from Borrower.

 

11



--------------------------------------------------------------------------------

This subsection (e) is an unconditional and irrevocable waiver of any rights and
defenses Strategic may have because the Loan is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Sections 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.

(f) Strategic waives all rights and defenses arising out of any failure of the
Lender to disclose to the Strategic any information relating to the financial
condition, operations, properties or prospects of Borrower now or in the future
known to the Lender (Strategic waiving any duty on the part of the Lender to
disclose such information).

(g) Strategic waives all rights and defenses, if any, now or hereafter arising
under the laws of the State of New York, which are the same as or similar to the
rights and defenses waived as described above.

25.2 California Provisions. If it is determined that California law is
applicable, then the first sentences of Sections 5 and 6 are hereby modified by
adding the following to the beginning thereof: “To the extent not prohibited by
California law,”.

Section 23(a) is hereby modified by deleting “AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS” and substituting the following therefor: “AND ENFORCEMENT OF THE
LIENS AND SECURITY INTERESTS CREATED PURSUANT TO THE OTHER LOAN DOCUMENTS, AND
THE PROVISIONS HEREOF RELATED TO SUCH LIENS AND SECURITY INTERESTS,”.

26. Additional Provisions. In the event of any inconsistencies between the other
terms and conditions of this Agreement and this Section 26, the terms and
conditions of this Section 26 shall control and be binding.

26.1 Indemnification. Section 1(l) is hereby deleted and the following is
substituted therefor: “(l) any misrepresentation or inaccuracy in any
representation or warranty set forth in Section 4.1.37 of the Loan Agreement or
material breach or failure to perform any covenants or other obligations
pursuant to this Agreement or Section 5.1.19 of the Loan Agreement.”

[NO FURTHER TEXT ON THIS PAGE]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.

 

INDEMNITOR: TNP SRT PORTFOLIO II, LLC, a Delaware limited liability company By:
  TNP SRT Portfolio II Holdings, LLC,   a Delaware limited liability company
Its:   Managing Member   By:   TNP Strategic Retail Trust Operating Partnership,
LP, a Delaware limited partnership   Its:   Sole Member     By:   TNP Strategic
Retail Trust, Inc., a Maryland corporation     Its:   General Partner

    By:  

/s/ Anthony W. Thompson

    Name:  

Anthony W. Thompson

    Title:  

CEO

TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation

 

By:  

/s/ Anthony W. Thompson

Name:  

Anthony W. Thompson

Title:  

CEO

 

SIGNATURE PAGE TO ENVIRONMENTAL INDEMNITY AGREEMENT